UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7038



STANLEY D. LOWE,

                                             Plaintiff - Appellant,

          versus

AUGUSTA CORRECTIONAL CENTER ADMINISTRATION;
JACK LEE, Assistant Warden, Augusta Correc-
tional Center; R. L. BOYERS, Lieutenant,
Augusta Correctional Center; CORRECTIONAL
OFFICER DANDRIDGE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-96-338-R)


Submitted:   September 17, 1996           Decided:   October 9, 1996

Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley D. Lowe, Appellant Pro Se. Jill Theresa Bowers, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court order denying his motion

for appointment of counsel. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.
§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. Appellant's motions

before this court for appointment of counsel, for leave to amend
his complaint to add new defendants, and for reconsideration are

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2